DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments to the claims filed on 23 June 2021 have been entered.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk M. Miles on 12 July 2021.

The application has been amended as follows: 

Amended Claim 1 now reads:

1.  A circuit comprising: 
a light emitting device;
a first node, a second node, a third node, and a fourth node;
a data writing circuit;
a signal control circuit;
a compensation control circuit comprising a first transistor;
an initialization circuit comprising a second transistor; and
a drive control circuit comprising a drive transistor,
wherein:
the data writing circuit comprises a third transistor having a control terminal connected to a first signal terminal, a first terminal connected to a data signal terminal, a second terminal connected to the first node, and conducting a signal at the data signal terminal to the first node under control of a signal at the first signal terminal;
the signal control circuit comprises a logic gate having a first input terminal connected to the first signal terminal, second input terminals respectively connected to second signal terminals, an output terminal connected to the second node, and providing a control signal through the output terminal to the second node based on the signal at the first signal terminal and the signals at the respective second signal terminals;
the first transistor of the compensation control circuit has a control terminal connected to the second node, a first terminal connected to [[a]] the third node, and a 
the second transistor of the initialization circuit has a control terminal connected to a reset signal terminal, a first terminal connected to an initialization signal terminal, a second terminal connected to the fourth node, and is adaptable conducting a signal at the initialization signal terminal to the fourth node under control of a signal of the reset signal terminal; and
the driving transistor of the drive control circuit has a control terminal connected to the fourth node, a first terminal connected to the first node, a second terminal connected to the third node, and connecting the first node and the third node under control of signals at the first node and the fourth node, to drive the light emitting device, 
wherein the signal at the respective second signal terminals is a holding control signal.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1 and 4 (now renumbered independent Claims 1 and 7).  In particular, none of the references relied upon by the examiner teach or fairly suggest the structural features of the claimed circuits comprising the claimed “data writing circuit,” “initialization circuit comprising a second transistor,” and “drive control circuit comprising a logic gate having a first input terminal connected to the first signal terminal, second input terminals respectively connected to second signal terminals, an output terminal connected to the second node, and providing a control signal through the output terminal to the second node based on the signal at the first signal terminal and the signals at the respective second signal terminals… wherein the signal at the respective second signal terminals is a holding control signal.”
The claimed invention is best characterized by the originally filed disclosure at Figures 2a-2e and Figures 3a-3d which include various example implementations of the claimed “signal control circuit” (1) as a “logic gate” in combination with the claimed “data writing circuit” (4), “initialization circuit comprising a second transistor” (3), “drive control circuit comprising a drive transistor” (7), and “compensation control circuit comprising a first transistor” (2).  The originally filed disclosure provides for “holding control signals” (CS_1 to CS_m) that are defined to be “scan signals” corresponding to successive rows of pixels following a current row of pixels (see Fig. 7, for example).
As pertaining to the most relevant prior art relied upon by the examiner, Wang (US 2015 / 0124005) discloses (see Fig. 3) a circuit comprising a light emitting device (OLED); a data writing circuit comprising a third transistor (ST1); a compensation control circuit comprising a first transistor (ST3); an initialization circuit comprising a second transistor (ST2); and a drive control circuit comprising a drive transistor (DT; see Page 3 through Page 4, Para. [0042] and [0046]-[0055]).  Wang further discloses (see Fig. 3) a storage circuit (C) and a light emission control circuit (see (ST4, ST5)).
Figure 3 of Wang and Figures 2a through 2e and Figures 3a through 3d of the applicant’s originally filed disclosure shows that Wang does not disclose the claimed structural features of the “signal control circuit” in combination with the other recited features of independent Claims 1 and 4.  That is, Wang does not disclose a “signal control circuit” that “comprises a logic gate having a first input terminal connected to the first signal terminal, second input terminals respectively connected to second signal terminals, an output terminal connected to the second node, and providing a control signal through the output terminal to the second node based on the signal at the first signal terminal and the signals at the respective second signal terminals” wherein “the signal at the respective second signal terminals is a holding control signal.”
Kim (US 2007 / 0124633) at Figure 7, Peng et al. (US 2006 / 0023551) at Figure 10, and Kim (US 8,022,920) at Figure 7, and Hwang et al. (US 2016 / 0275869) at Figure 2 appear to suggest the utilization of logic circuits used as signal control circuits in combination with a compensation control circuit.  However, none of these references appear to disclose the structural features of the claimed “signal control circuit.”
In fact, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1 and 4 (now renumbered independent Claims 1 and 7), including the claimed “signal control circuit.”  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622